Foote, C.
The defendants were charged by indictment with the commission of a misdemeanor, in that they conspired, combined, and agreed together feloniously to kill and murder a certain W. B. Drew. The defendants demurred to the indictment, upon the ground, among others, that the superior court of the city and county of San Francisco, in which they stood indicted, *545and by which they were to be tried, was without jurisdiction to consider and determine their cause. The demurrer was overruled, and a trial had before a jury. The defendants were convicted as charged. From the judgment therein rendered, and an order denying them a new trial, they have appealed.
The principles of law involved in this case, as affecting the jurisdiction of the- superior court of the city and county of San Francisco to try an offense such as the one in hand, were fully discussed and plainly declared in the case of Green v. Superior Court, 78 Cal. 556, and the conclusion reached in favor of the defendants’ contention that the superior court of the city and county of San Francisco had no jurisdiction to try a misdemeanor. It follows, therefore, that the judgment and order should be reversed, and we so advise.
Hayne, C.,. and Belcher, C. C., concurred.
The Court.
For the reasons given in the foregoing opinion, the judgment and-order are reversed.